Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered August 15, 1989, upon a verdict convicting defendant of the crimes of criminal sale of a controlled substance in the second degree, criminal possession of a controlled substance in the third degree (three counts) and criminal sale of a controlled substance in the third degree (two counts).
We find no error by County Court in its denial of defendant’s motion for a mistrial after a witness testified regarding the circumstances of a prior arrest of defendant on another charge. The court immediately gave curative instructions which were sufficient to minimize any prejudice defendant may have suffered as a result of the testimony (see, People v Young, 48 NY2d 995; People v Banks, 130 AD2d 498, lv denied 70 NY2d 709). Accordingly, defendant’s contention that a new trial is warranted is rejected.
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Levine, JJ., concur.